DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 13-17 and 21-36 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations “a tread reinforcing belt disposed radially outside the carcass in the tread portion, wherein the carcass comprises two carcass plies each composed of carcass cords rubberized with a topping rubber and extending between the bead portions through the tread portion and the sidewall portions and turned up around the bead core in each of the bead portions from the axially inside to the axially outside of the tire so as to form a pair of carcass-ply turned-up portions and a carcass-ply main portion therebetween, the carcass-ply turned-up portions of the two carcass plies are extended into the tread portion so that radially outer edges thereof are secured radially inside the tread reinforcing belt, the bead portions are each provided with a primary bead apex rubber disposed between an axially outer one of the carcass ply main portions and an axially inner one of the carcass-ply turned-up portions portion and extending radially outwardly from the bead core, an insulation rubber layer having a radially inner edge located between the primary bead apex rubber and the axially outer one of the carcass-ply main portions and extending radially outwardly from said radially inner edge through between the axially outer one of the carcass-ply main portions and the axially inner one of the carcass-ply turned-up portions, and a subsidiary bead apex rubber layer disposed axially outside the axially outer one of the carcass-ply turned-up portions wherein the subsidiary bead apex rubber layer has a radially outer edge and a radially inner edge, and is disposed in direct contact with the axially outer one of the carcass-ply turned-up portions from the radially outer edge to the radially inner edge of the subsidiary bead apex rubber layer, the subsidiary bead apex rubber layer has a substantially constant thickness from 1.0 to 2.0mm, the insulation rubber layer has a radially outer edge which is located radially outside the radially outer edge of the subsidiary bead apex rubber layer, a radial distance L3 of the radially outer edge of the insulation rubber layer from a bead base line is not more than 90% and not less than 75% of a cross-sectional height of the tire, and wherein a complex elastic modulus E*a of the insulation rubber layer is not smaller than a complex elastic coefficient E*b of the topping rubber of the carcass ply”.
The closest prior art of record is considered to be Krietemeyer et al. (US 2013/0118669 A1) which discloses a tire tread having the structure of a carcass ply which extends to the belt layer to include a plurality of carcass plies, see [0024] – [0026]. And reinforcement 165 – (construed as an insulation rubber layer) having a radially inner edge located between the bead filler/primary bead apex rubber 140 and the carcass-ply main portion 150 and extending radially outwardly from the radially inner edge through between the carcass-ply main portion 150 and the carcass-ply turned-up portion 155; and a high thin bead filler HTBF 170 - (construed as a subsidiary bead apex rubber layer) disposed axially outside the carcass-ply turned-up portion 155, wherein HTBF/subsidiary bead apex rubber layer 170 has a radially outer edge; the reinforcement/insulation rubber layer 165 has a radially outer edge which is located radially outside the radially outer edge of the HTBF/subsidiary bead apex rubber layer 170.
Applicant contends in the Remarks, filed 08/03/2022, on pages 4-5 that:
Applicant respectfully submits that the cited references, either alone or in combination, fail to make obvious the claimed invention, as they fail to disclose, teach, or suggest at least the particular features, as recited in amended claim 1. 

This argument is convincing. Krietemeyer does not disclose the subsidiary bead apex rubber layer orientation or thickness, nor the insulation rubber length in combination with the claimed complex modulus limitations. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 1 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749